ACCEPTED
                                                                                           06-17-00229-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                          1/5/2018 2:19 PM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK

                                   No. 06-17-0229-CR

ANTHONY WILSON, JR.,                        §           IN THE SIXTH DISTRICT
                                                                         FILED IN
                            Ap p e llan t   §                     6th COURT OF APPEALS
                                            §                       TEXARKANA, TEXAS
VS.                                         §           COURT OF A1/5/2018
                                                                   PPEALS  2:19:59 PM
                                            §                         DEBBIE AUTREY
THE STATE OF TEXAS,                         §                             Clerk
                            Ap p e lle e    §           OF THE STATE OF TEXAS

                               NOTICE OF APPEARANCE

        Appellant, Anthony Wilson, Jr., designates Troy Hornsby as his counsel on appeal

to the Sixth District Court of Appeals.

        1.    Appellant, Anthony Wilson, Jr., filed a notice of appeal on December 20,

2017.

        2.    The Trial court appointed Troy Hornsby as appellate counsel in this matter

on January 4, 2018. A copy of that order is attached hereto as exhibit "A."

        3.    Appellant, under the authority of Texas Rule of Appellate Procedure 6.1(c)

designates Troy Hornsby as counsel for this appeal.

        4.    The necessary information for Troy Hornsby is as follows:

              Texas Bar No. 00790919
              Miller, James, Miller & Hornsby, L.L.P.
              1725 Galleria Oaks Drive
              Texarkana, Texas 75503
              troy.hornsby@gmail.com
              Telephone: 903-794-2711
              Facsimile: 903-792-1276

        5.    For these reasons, Appellant, Anthony Wilson, Jr., asks the Court to

instruct the clerk of this court to change the records to reflect that Troy Hornsby is

counsel for Appellant, Anthony Wilson, Jr., in this case on appeal.

        DATED this 5th day of January, 2018.
                                           Respectfully submitted,

                                           Mille r, Jam e s , Mille r & Ho rn s b y , L.L.P.

                                           By: ________________________________
                                               Troy Hornsby
                                               Texas Bar No. 00790919

                                           1725 Galleria Oaks Drive
                                           Texarkana, Texas 75503
                                           troy.hornsby@gmail.com
                                           903.794.2711, f. 903.792.1276

                                           Attorneys for Appellant
                                           Anthony Wilson, Jr.

                               CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing Notice of Appearance has this
5th day of January, 2018, been forwarded by the United States Postal Service regular mail
to the following:

Appellant                                         State’s Attorney
Anthony Wilson, Jr.                               Kelley Crisp
Bi-State Justice Building                         Bowie County District Attorney’s Office
100 N. State Line Ave.                            601 Main Street
Texarkana, Texas 75501                            Texarkana, Texas 75501

Trial Court Judge                                 Defendant’s Trial Attorney
Honorable Bobby Lockhart                          Derric S. McFarland
102nd District Court                              McFarland Law Office
100 N. State Line Ave.                            P.O. Box 1048
Texarkana, Texas 75501                            Texarkana, Texas 75504-1048




                                                  _______________________________
                                                  Troy Hornsby




Notice of Appearance                                                                      Page 2
                                                                                              Filed 1/4/2018 1:49 PM
                                                                                                        Jill Harrington
                                                                                                         District Clerk
                                                                                                Bowie County, Texas
                                                                                                Teresa Tipps, Deputy


                                     NO:     16F0386-102




STATE OF TEXAS                                             IN THE DISTRICT COURT


VS                                                         OF



ANTHONY WILSON,JR.                                         BOWIE COUNTY,TEXAS




                     ORDER APPOINTING ATTORNEY ON APPEAL



       On this the    day of January,2018, it is ORDERED that TROY HORNSBY,1725

GALLERIA OAKS DRIVE.TEXARKANA,TEXAS 75503, practicing attorney of this Court

be and he is hereby appointed to represent the Defendants in the above referenced causes for the

purpose of APPEAL.




       SIGNED AND ENTERED this 4th day of January 4'^ 2018.




                                                           JUDGB^RE^SIDING